Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. (All emphasis added by examiner.)
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is 201 words in length and makes reference to improvements of the present invention over the prior art, teaching that “control accuracy may be improved and a noise may be reduced”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities.  All paragraph numbers correspond to the numbering present in US Publication No. 2021/0108844 A1.:
In ¶ 17, the teaching that “the controller controls the position to collide with the discharge unit” should be corrected so that “the piston” rather than “the position” collides with the discharge unit.
In ¶ 166 it is taught that “the inverter controller 430 controls the discharge unit 746 to collide with the piston 730”.  This should be corrected to reflect the fact that the piston is controlled rather than the discharge unit to cause this collision as described elsewhere in the disclosure.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character "124" is used to refer to the evaporator in the specification (e.g. ¶ 72) and "122" is used in fig. 3 for the same element.  
Reference character “144” is used to refer to the fan in the specification (e.g. ¶ 76) and “142” is used in fig. 3 for the same element.
Reference character “195” has been used to designate both the act of vibrating the ice bank in the flow chart of fig. 5 and the ice bank itself in the specification (e.g. ¶ 47) and in figs. 2 and 3.  
“Ice making device 190” taught in the specification (e.g. ¶ 55) and shown in figs. 2 and 3 is labeled “Ice making” in the flow chart of fig. 5.

Further, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In fig. 8, symbols P0, P1, P2, P3, P4, and P5.
In fig. 11, P2.
In fig. 14a: Pa, Pb, P2, XTDC a
In fig. 14a: Paa, Pab, P2, XTDC b
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a discharge unit” in claim 1, line 2 and claim 7, line 2.  Although the figures (e.g. figs. 7 and 11) depict this element as disposed at and movable relative to the end of the cylinder, the structure of the discharge unit is not described in the specification or shown in the figures (as it is illustrated merely as a black box).  
“a plurality of switching elements” in claim 1, line 5 and claim 7, line 5.  The disclosure does not teach the structure of these “switching elements” teaching only the number and arrangement of them (e.g. ¶ 105).  It is suggested that this interpretation may be removed by replacing the term “switching elements” with “switches”.
“a switching control signal output unit” in claim 5, line 11, claim 6, line 9, claim 9, line 11 and claim 10, line 9.  The disclosure teaches the operation of this unit outputting a switching control signal (¶ 157) or outputting a PWM based on a switching control signal (¶ 158) but does not teach the structure of this unit.
See the rejections of the claims set forth below under 35 U.S.C. 112(a) and (b) prompted by these interpretations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 7 each teach “a discharge unit” in line 2, invoking interpretation under 35 U.S.C. 112(f) by pairing the functional language “discharge” and “for discharging fluid into the cylinder” with the generic placeholder term “unit”.  The disclosure as originally filed does not teach the structure of this “unit” which is used to perform the function of “discharging fluid into the cylinder” and the claims are thus rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claims 1 and 7 each teach “a plurality of switching elements” of an inverter in line 5, invoking interpretation under 35 U.S.C. 112(f) by pairing the functional language “switching” with the generic placeholder term “element”.  Though the “elements” are taught to be parts of the inverter and the disclosure teaches the number and placement of the elements, there is no teaching of what structure these “elements” have to accomplish the recited function of “switching”.  For this reason, the claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim 5, line 11, claim 6, line 9, claim 9, line 11 and claim 10, line 9 each teach “a switching control signal output unit”, invoking interpretation under 35 U.S.C. 112(f) by pairing the functional language “switching control signal output” with the generic placeholder term “unit”.  While the disclosure describes this function in ¶¶ 157-158 in further detail, there is no teaching of the structure of the “unit” which accomplishes this function of “output”.  For this reason, the claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claims 2-4, 8, and 11-13 are rejected as depending on rejected base claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 7 each teach “a discharge unit” in line 2, invoking interpretation under 35 U.S.C. 112(f) by pairing the functional language “discharge” and “for discharging fluid into the cylinder” with the generic placeholder term “unit”.  As the specification includes no teaching of structure with regard to this recitation, the structures which would or would not fall within the scope of this disclosure cannot be positively ascertained.  As such, these claims are rejected under 35 U.S.C. 112(b) as being indefinite.

Claims 1 and 7 each teach “a plurality of switching elements” of an inverter in line 5, invoking interpretation under 35 U.S.C. 112(f) by pairing the functional language “switching” with the generic placeholder term “element”.  As the specification includes no teaching of structure with regard to this recitation, the structures which would or would not fall within the scope of this disclosure cannot be positively ascertained.  As such, these claims are rejected under 35 U.S.C. 112(b) as being indefinite.

Claim 5, line 11, claim 6, line 9, claim 9, line 11 and claim 10, line 9 each teach “a switching control signal output unit”, invoking interpretation under 35 U.S.C. 112(f) by pairing the functional language “switching control signal output” with the generic placeholder term “unit”.  As the specification includes no teaching of structure with regard to this recitation, the structures which would or would not fall within the scope of this disclosure cannot be positively ascertained.  As such, these claims are rejected under 35 U.S.C. 112(b) as being indefinite.

Claim 3 in line 3, claim 5 in line 6, claim 7 in line 11, and claim 9 in line 6 each teaches calculating “a push amount of the piston by fluid”.  It is not clear from this recitation what fluid is causing this “push amount” and thus it cannot be positively ascertained what the amount to be calculated is or how it will affect the position of the piston which is to be calculated from the push amount.  Further, the phrase “a push amount” is broad in scope and could be interpreted as a distance (the amount by which the piston is pushed), a force (the amount of force pushing the piston), a velocity or acceleration on the piston (the amount that the piston is being pushed) or any number of other physical parameters.  For these reason, the scopes of claims 3, 5, 7, and 9 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the teaching of “a push amount of the piston by fluid” has been interpreted as referring to a physical distance that the piston has been pushed in accordance with fig. 8 and ¶ 141 which show this amount as Xdc, a distance marked on the figure, caused by fluid in the cylinder pushing against the piston.

Claims 3 teaches in line 7 and claim 4 teaches in line 6 that the inverter controller “outputs the switching control signal”.  This signal is not recited previously in either claim or in claim 1 from which both claims 3 and 4 depend and is thus found to lack antecedent basis.  Because the “switching control signal” is not previously recited, it is not possible to clearly or specifically ascertain what properties this signal possesses or how it is obtained and the scope of the claims thus cannot be positively ascertained.  For this reason, claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite.

In lines 11-12 of independent claim 7, the recitation of “the change rate in an operation rate of the compressor” lacks antecedent basis.  The claim includes no previous recitation this change rate and thus it cannot be determined if what properties “the change rate” must have such as timing or duration.  For this reason, the scope of claim 7 is found to be indefinite and the claim is rejected under 35 U.S.C. 112(b).

The claims include a number of instances where an element or parameter is recited in a dependent claim where it has already been introduced in a preceding claim but the indefinite article “a” is used rather than “the” or “said” in this dependent claim.  Specifically:
“an operation rate” in line 2 of claim 2, duplicating this teaching in lines 11-12 of claim 1;
“an operation rate” in line 4 of claim 3, duplicating this teaching in lines 11-12 of claim 1;
“an operation rate” in line 4 of claim 4, duplicating this teaching in lines 11-12 of claim 1;
“a reference position” in line 3 of claim 5, duplicating this teaching in line 2 of claim 3;
“a push amount” in line 6 of claim 5, duplicating this teaching in line 3 of claim 3;
“a current position” in line 8 of claim 5, duplicating this teaching in line 6 of claim 3;
“an operation rate” in line 9 of claim 5, duplicating this teaching in lines 11-12 of claim 1 and line 4 of claim 3;
“a switching control signal” in line 11 of claim 5, duplicating this teaching in line 6 of claim 3;
“a reference position” in line 3 of claim 6, duplicating this teaching in line 2 of claim 4;
“a stroke of the piston” in line 5 of claim 6, duplicating this teaching in 3 of claim 4;
“a current position” in line 6 of claim 6, duplicating this teaching in line 3 of claim 4;
“an operation rate” in line 7 of claim 6, duplicating this teaching in lines 11-12 of claim 1 and line 4 of claim 4;
“a switching control signal” in line 9 of claim 6, duplicating this teaching in line 6 of claim 4;
“a reference position” in lines 1-2 of claim 8, duplicating this teaching in line 9 of claim 7;
“a current position” in line 3 of claim 8, duplicating this teaching in line 14 of claim 7;
“an operation rate” in line 4 of claim 8, duplicating this teaching in lines 12 of claim 7;
“a switching control signal” in line 5 of claim 8, duplicating this teaching in line 15 of claim 7;
“a reference position” in line 3 of claim 9, duplicating this teaching in line 9 of claim 7;
“a push amount” in line 6 of claim 9, duplicating this teaching in line 11 of claim 7;
“a current position” in line 8 of claim 9, duplicating this teaching in line 14 of claim 7;
“an operation rate” in line 9 of claim 9, duplicating this teaching in lines 12 of claim 7;
“a switching control signal” in line 11 of claim 9, duplicating this teaching in line 15 of claim 7;
“a reference position” in line 3 of claim 10, duplicating the teaching in line 9 of claim 7 and line 1-2 of claim 8;
“a stroke” in line 5 of claim 10, duplicating the teaching in line 11 of claim 7 and line 3 of claim 8;
“a current position” in line 6 of claim 10, duplicating this teaching in line 14 of claim 7 and line 3 of claim 8;
“an operation rate” in line 7 of claim 10, duplicating this teaching in lines 12 of claim 7 and line 4 of claim 8;
“a switching control signal” in line 9 of claim 10, duplicating this teaching in line 15 of claim 7 and line 5 of claim 8;
“a change rate” in line 4 of claim 11, duplicating this teaching in lines 11-12 of claim 7;
“an operation rate” in lines 4-5 of claim 11, duplicating this teaching in lines 12 of claim 7;
“a predetermined value” in line 5 of claim 11, duplicating this teaching from lines 12-13 of claim 7;
“a compressor driving apparatus” in line 1 of claim 12, duplicating this teaching in line 1 of claim 1; and
“a compressor driving apparatus” in line 1 of claim 13, duplicating this teaching in line 1 of claim 7.
While examiner believes this list to be complete, applicant is requested to carefully review the claims to ensure that all such errors are remedied.
In each of these claims, the use of “a” or “an” rather than “the” or “said” makes it unclear whether these elements refer to those already recited in the claims from which they depend or represent new instances of these elements which are additional to those recited in previous claims.  For this reason, it is not possible to positively ascertain the scope of each of these claims and the claims are thus rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, each of these instances has been interpreted as referring to the respective element of the claim or claims from which it depends and as receiving proper antecedent basis therefrom.
Allowable Subject Matter
Claims 1-13 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including:
A compressor driving apparatus, comprising a compressor with a cylinder, a discharge unit communicating with the cylinder, a piston disposed in the cylinder to perform linear motion in the direction of the discharge unit, an a motor for driving the piston, an inverter with a plurality of switching elements for converting DC power to AC power to power the motor, an output current detector for detecting the output current flowing to the motor, and an inverter controller controlling the inverter based on the output current, wherein the inverter controller further controls the piston to be positioned so that one end of the piston is spaced from the discharge unit at a first position for a fire period, collides with the discharge unit when either a change rate of an operation rate or a position error of the compressor is greater than or equal to a predetermined value and then moves so that the one end of the piston is fixed at a second position spaced apart form the discharge unit during a second period after the collision as recited in instant independent claim 1, or 
A compressor driving apparatus, comprising a compressor with a cylinder, a discharge unit communicating with the cylinder, a piston disposed in the cylinder to perform linear motion in the direction of the discharge unit, an a motor for driving the piston, an inverter with a plurality of switching elements for converting DC power to AC power to power the motor, an output current detector for detecting the output current flowing to the motor, and an inverter controller controlling the inverter based on the output current, wherein the inverter controller calculates a reference position of the piston based on the output current, calculates a push amount of the piston caused by fluid in the cylinder based on a stroke of the piston when either a change rate of an operation rate is greater than or equal to a predetermined value, calculates a current position of the piston based on the push amount and outputs a switching control signal based on the current position and the reference position as taught in instant independent claim 7.
However, this claim cannot be considered "allowable" at this time due to the rejection(s) under 35 U.S.C. 112(a) and (b) set forth in this Office Action.  Specifically, claims 1, 5, 6, 7, 9 and 10 have all been rejected under both 35 U.S.C. 112(a) and (b) for lack of written description and indefiniteness resulting from recitations under 112(f) which are not supported in the specification and dependent claims 2-6 and 8-13 are each rejected under 35 U.S.C. 112(b) for lacking or duplicating antecedent basis from preceding claims upon which they depend.  Therefore upon the claims being rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Publication No. 2015/0176579 A1 to Lim et al. teaches in figs. 3A, 3B and 8 shown below, a device and method for controlling a linear compressor in which the compressor (LC100) has a cylinder provided with a discharge valve and a motor-driven piston, and in which the piston is driven by a controller (C100) using a control signal based on detected current being supplied to the compressor motor and in which the positions of the piston are adjusted as shown in fig. 8 based on the push amount of fluid in the cylinder against the piston as taught in ¶¶ 61-63, but does not teach the control operation’s dependency upon a rate of change of operation of the compressor or on a compressor position error or the specific control operations based on these factors taught in the instant independent claims.

    PNG
    media_image1.png
    316
    406
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    331
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    527
    365
    media_image3.png
    Greyscale

Korean Publication No. 10-2017-0108928 A to Choi et al. teaches in ¶ 146 a compressor controlled based on a calculated rate of change of the compressor stroke in comparison to a predetermined value and change in the pressure applied to the piston, calculating the stroke of the piston in real time and detecting the timing of these changes, but does not specifically teach this rate of change being used to time a collision of the compressor piston with a discharge unit as taught in instant independent claim 1 or calculating a push amount as a distance based on this rate of change or its use on calculating a current position and a switching control signal as taught in instant independent claim 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        1 June 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763